                   Case 18-31379-5-mcr                       Doc 2       Filed 10/06/18           Entered 10/06/18 14:14:05                   Desc Main
                                                                   UNITED
                                                                     Document     Page 1 of 8 COURT
                                                                          STATES BANKRUPTCY
                                                                 FOR THE NORTHERN DISTRICT OF NEW YORK
In Re:
Francine Deberardinis,

                                                                                                                       Case No.     1   8-3 1 379

                                                                Debtor(s).

                                                                                  CHAPTER    13   PLAN

                                                                         tr       Original   tr    Amended

                                                                 Date:

       IF THIS IS AN AMENDED PLAN, the reason for filing the Amended Plan is




         l:                Notices


To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                         You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                         an attorney, you may wish to consult one.


                         If you oppose your plan's treatment of your claim or any provision of this plan, you MUST file an objection to conf,rmation at
                         least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The
                         Bankruptcy Court may confirm this plan without further notice if no objection to confrmation is filed. See Federal Rule of
                         Bankruptcy Procedure ("Fed. R. Bankr. P.") 3015.

                         Under 11 U.S.C. S 1325(bXl)(B),    if an unsecured creditor objects to this plan, the Bankruptcy Court may not approve
                         this plan unless the plan provides that all of the Debtor'sr projected disposable income will be applied to make payments
                         to unsecured creditors under the plan. Absent an objection, distribution of payments under this plan will be made
                         pursuant to the order of distribution set forth in Section 2.6 below. This distribution scheme may result in the secured
                         and priority claims being paid prior to your unsecured claim. To avoid this result, you MUST file an objection.

                         The following matters may be of particular importance. Debtor must check one box on each line to state whether or not
                         the plan includes any of the following items. If an item is checked as "Not Included" or if both boxes are checked, the
                         provision will be ineffective if set out later in the plan.
1.1     A limit on the amount of secured claim, set ow in Sections3.2 and/or 3.3, which may result                         Included                 lxl Not included
           in a partial payment or no palirnent at all to the secured creditor
1.2 Avoidance of  a judicial lien or nonpossessory, nonpwchase-money security interest, set                                Included                 El Not      included
      out in Section 3.4
1.3 Nonstandard provisions, set out in Part 8                                                                              Included                 lr<.1   Not included

1.4 Assumes and/or Rejects Unexpired Leases and Executory Contracts, set out in Part 6                                     Included                 lrl     Not included


Debtor is eligible for a discharge pursuant to 11 U.S.C.                      S   1328(f). Check One.

E      ves.

tt No.
T-1              If this box is checked, the Debtor acknowledges that he/she is NOT eligible for a discharge              because the Debtor received a discharge
       in a prior (check one)
              E     Chapter 7,    ll   or 12   case   filed within four years of the date of the filing of the petition in this case; or

              I     Chapter 13 case frled within two years of the date of the filing of the petition in this case.


      t In   a   joint   case, any reference to "Debtor" shall mean "Debtors."


(Local Form Plan 12-01-2017)
                        Case 18-31379-5-mcr               Doc 2      Filed 10/06/18          Entered 10/06/18 14:14:05             Desc Main
                                                           will make payrrents                 domestic support obligations, as tftat term is
To Domestic Support Obligation Claimants: The Debtor Document         Page 2forof postpetition
                                                                                  8
defined under ll U.S.C. $ 101(l4A), commencing on the date of filing and cLlntinuing during the term of the plan. Pre-petition domestio
support obligation iurears, if any, are addressed in Part 4. Below are the names of each individual entitled to receive domestic support
obligation payments and the amount of such payments:

     ffi   None


                Name of Payee                                                         Current Payment Amount

     +
                                                                                  $                       per




           ,.              Plan Payments, Length of Plan and Order of Distribution




2.1             Debtor will make regular payments to the chapter 13 trustee ("Trustee") as follows:

F-t                                                       month fbr 60
ffi
tt
                    s   1,865.00                    per                          months;


2.2             Regular payments to the Trustee will be made from future income in the following manner: Check all that apply.

                IOebtor will make          payments pursuant to a payroll deduction order.


                ffi     Oebtor   will make payments directly to the Trustee.

                I       Other (specifu method of payment):

2.3             Income tax returns and refunds.
                        Debtor will provide the Trustee (1) with a copy of each income tax return filed during the plan term within 14 days of filing
                        the return, and (2) will turn over to the Trustee all income tax refunds in excess of $1,500.00 received during the plan term.
                        Debtor understands that failure to file tax returns during the term of the plan may constitute grounds for the dismissal or
                        conversion ofthe case.

2.4             Additional payments. Check one.

                ffiNone.

                f,Oebtor will make additional payment(s) to the Trustee from other             sources, as specified below. Describe the source, anticipated
                        amount, and date of each anticipated payment:




2.5             The total amount of estimated payments to the Trustee provided for in Sections 2.1, 2.3 and 2.4 is           $   I I 1,900.00

2.6             Order of Distribution of Plan Payments by the Trustee.           Sub.iect to any alternate provision in Part 8, funds received by the Trustee
                for distribution to creditors under the plan, absent objection, shall be applied, after payment of applicable Trustee's fees, in the
                following order of distribution:

                First: To pay any and all equal monthiy paynrents required on ailowed secured claims under Sections 3.2 and3.3.
                Second: To pay allowed administrative expenses, inclu<iing attorney's fees under Section 4.3, pro rata, :untll paid in full.
                Third: To pay allowed secured claims pro rata urttll paid in fuli under Section 3. I .
                Fourth: To pay allowed priority claims pro rala antll paid in full under Sections 4.4 and 4.5.
                Fifth: To pay allowed unsecured clains pro rata ander Part 5      .




                However, in the event the Debtor will make ongoing rnongage or lease i-nstallment payments through the plan under Section 3.1 or
                6. l, those payments shall be made prior to payment to any other creditor and after payment of applicable Trustee's fees.
              Case 18-31379-5-mcr            Doc 2      Filed 10/06/18 Entered 10/06/18 14:14:05                             Desc Main
                 Treatment of Secured Claims           Document      Page 3 of 8


3.1     Maintenance of payments and cure of default, if any, for claims secured by real or personal property. Check one.


        n      None.

        M      The Debtor will maintain the current contractual installment payments on the secwed claims listed below, with any changes
        r'r    required by the applicable contract and noticed in confonnity with any applicable rules. These payments will be disbursed either
               by the Trustee or directly by the Debtor, as specified below. Creditors being paid directly by the Debtor under the plan shall
               continue to send customary payment coupons! statements, and notices to the Debtor. Such actions by the creditor shall not
               constitute or form the basis for finding a violation of the automatic stay. Any existing arrearage on a listed claim will be paid in
               full through disbursements by the Trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the
               amounts listed on a proof of claims filed before the filing deadline under Fed R. Bankr. P. 3002(c) conkol over any contrary
               amounts listed below as to the current installment payment and arrearage . In the absence of a contrary timely filed proof of
               claim, the amounts stated below shall control. If relief frorn the autornatic stay is ordered as to any item of collateral listed in
               this paragraph, then, unless otherwise ordered by the court, all payments under this paragraph as to that collateral will cease,
               and all secured claims based on that collateral will no longer be treated by the plan.
                       Name of Creditor             Collateral                                Current              Amount of          Interest rate
                                                                                              installment          arrearage          on arrearage
                                                                                              payment                                 (if applicable)


t--l                   Selene Finance, [,P          200 Ambergats Rd                                               $ 96,663.00               0      %
                                                    Syracuse, NY 13214                        Disbursed by:

u                                                                                            flTrustee

tl
Insert additional claims qs needed.
                                                                                             ffiDebtor


3.2     Request for valuation of security, payment of fully secured claims and modilication of undersecured claims. Check one.


          X    None.

               The remainder of this paragraph will be effective only if box 1.1 in Part           I   of this plan is checked "Included."

               The Debtor requests that the court determine the value of the secured claims listed below. For each non-governmental secured
          tr
               claim listed below, the Debtor states that the value of the secured claim should be paid as set forth below in the column headed
               Amount of secured claim (net value). For claims of governmental units, the value of a secure claim listed in a proof of claim
               filed in accordance with the Fed. R. Bankr. P. 3002(c) controis over any contrary amount listed below unless otherwise ordered
               by the court. For each listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

               The portion of any allowed claim that exceeds the amormt of the secured claim will be treated as an unsecured claim under Part
               5 of this plan. If the amount of a creditor's secured claim is iisted below as having no value, the creditor's allowed claim will be
               treated in its entirety as an unsecured claim under Part 5 ofthis plan. Ifthe collateral is the Debtor's principal residence and the
               Debtor seelq to void awholly unsecured.junior mortgage lien, a sepurate ffidavit providing evidence of value of the property
               and the amount of each senior lien against the property is b be.liled urtd served upon the affected creditor. Upon confirmation
               of the plun. Debtor shall submir an ortier vording, the murtguge lieu

               Unless otherwise ordered by the court, the anrount of the creditoCs total claim listed on the proof of claim controls over any
               contrary amounts listed in this paragraph. The holder crf any clairn listed below as having value in the column headed Amount of
               secured claim (net value) will retain the lien on the property interest ofthe Debtor or the estate until the earlier of:

                 (a) payment of the underlying debt determined under norrbankruptcy law, or

                 (b) discharge of the underlying debt undcr      li   I-I.S.C. S   l3:8, ar which time the lien will terminate   and be released by ihe
                 creditor.
              Case 18-31379-5-mcr               Doc 2      Filed 10/06/18 Entered 10/06/18 14:14:05 Desc Main
      Name of                      Collateral               Value of
                                                          Document     Amount      Amount of Interest Equal
                                                                        Page 4ofof 8                        Pre-confirmation
      creditor                                              coilatl;rai          alaims            secured           rate           monthly      adequate
                                                                                 senior to         claim (net                       payment      protection
                                                                                 creditor's        value)                           to           payment
                                                                                 claim                                              creditor
                                                             $                   $                  $                           %   s                $




      Insert additional claims as needed.

          Secured claims excluded from I I U.S.C.        $ 506. Chech     one.

               Notre.
          E
               If the interest rate stated below is not the contract rate, the remainder of this paragraph will                     be effective only    if box 1.1 in
               Part I of this plan is check "Included."
          t    Th" claims listed below were either:

                 (1) incurred within 910 days before the petition date and secured by         a   purchase money security interest in a motor vehicle
                 acquired for the personal use of the Debtor, or

                 (2) incurred within I year of the petition date and secured by      a   purchase money security interest in any other thing of value.

               These claims will be paid in full under the plan with interest at the rate stated below. Unless otherwise ordered by the court, the
               claim amount stated on a proof of claim filed before the filing deadline under Fed. R. Bankr. P. 3002(c) controls over any
               contrary amount listed below. In the absence of a contrary timely frled proof of claim, the amourts stated below shall control.
       Name of creditor                     Collateral                           Amount of claim          Interest      Equal monthly           Pre-confirmation
                                                                                                          rate          payment to              adequate
                                                                                                                        creditor                protection
                                                                                                                                                payment
:+                                                                               $                                %         s                    $

 -
      Insert additional claims as needed.

3.4      Lien avoidance. Check one.

         I    None.

              The remainder of this paragraph will be effective only if box 1.2 inPart                  I of this plan is checked        "Included."

         il   Th" judicial liens or nonpossessory, nonpurchase moxey security interests securing the claims listed below impair exemptions to
              which the Debtor would have been entitled under 1l U.S.C. $ 522(b). Unless otherwise ordered by the court, a judicial lien or
              security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon confirmation of
              the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to the
              extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured
              claim under the plan. See ll U.S.C. $ 522(0 and Fed. Rule Bankr. P. 4003(d). If more than one lien is to be avoided, provide the
              information separately for each lien. A separate ffidavtt providing eyidence of value of the property and the amount of each
              additional lien againsl the property is to be filed and sert,ed upon the affected creditor(s). Upon confirmation of the plan, Debtor
              shall submit an order avoiding the lien(s).
             Case 18-31379-5-mcr                 Doc 2         Filed 10/06/18 Entered 10/06/18 14:14:05                           Desc  Main
                                                                                                                                  Treatment of remaining
             Information regarding                                    Calcr:lation of lien avoidance
                                                              Document         Page     5 of 8
             judicial lien or security                                                                                                  secured claim
                       interest

      Name of creditor                            a. Amount of lien                                                               mount of secured claim
                                                                                                                                  fter avoidance (line   a
                                                  b. Amount of all other liens                                                     inus line f)
      Collateral                                  c. Value of claimed exemptions
      Description/Property                             on Schedule C
      Address                                      .   Total of adding lines a, b, and c                                         Interest rate (if applicable)
                                                       Value of debtor(s)'interest   in       I   S                                             %


      Lien identification (such    as
                                                  f. Subtract line e fiom line   d            I   S

      judgement date, date of lien recording,
                                                        Extent of exemption impaired
      book and page number)                             (Check applicable bof:

                                                        p   Line f is equal to or greater than line a
                                                            The entire line is avoided. (Do not complete the next
      Collateral owned                                      column.)

      f,   solely

      I    jointly                                      ;3 Line f is less than line a.
                                                            A portion of the lien is avoided (Complete the next
      Date collateral acquired
                                                            column.)



      If more than   one lien is to be avoided, insert additional table(s) to prrntide the information separately    for each lien.
3.5        Surrender ofcollateral. Check one.

       ffi None.
       I Debtor surrenders his or her interest in the following collateral in satisfaction of the secured portion of the creditor's allowed claim.
           Debtor requests that upon confirmation of this plan the stay under 11 U.S.C. $$ 362(a) and 1301(a) be terminated as to the collateral.
           After the plan is confirmed, on request of a party in interest, the court shall promptly enter an order confirming that the stay under I I
           U.S.C. $$ 362(a) and l30l(a) is terminated as to the collateral. Any allowed unsecured claim resulting from the disposition of the
           collateral will be treated in Part 5 below.


      Name of Creditor




      Insert additional claims as needed.

                     r."ut*"ot    of   F"". uod Prio.ity    clui*.
E                                                                                                                                                                I




4.1        General

           Trustee's fees and all allowed priority claims under $ 507, including domestic support obligations other than those treated in Section
           4.5, will be paid in full based upon a creditor's timely filed proof of claim.

4.2        Trustee's fees

           Trustee's fees are governed by statue and may change during the course of the case but        will   be no more than l0%o of plan payments.


4.3        Attorney's fee for services rendered in connection with this bankruptcy            case.


           Debtor's attorney shall be paid $    +,000.00        , of which   $ t,6gO.Oo    was paid pre-petition and $ z,:   I   o.og     shall be paid as an
                   Case 18-31379-5-mcr              Doc 2       Filed 10/06/18           Entered 10/06/18 14:14:05             Desc Main
                 allowed administrative claim as part of the plan.
                                                               Document       Page 6 of 8
4.4              Priority claims other than attorney's fees and those ireated in Sectitltt 4.5. Check one.

            fi   None.

            il   Th" creditors listed below hold priority claims other than attorney's fees and those treated in Section 4.5


            Name of creditor                                              Amount of claim        Basis for   priority treatment

:l*                                                                            $
::i'   .r




            Insert addilional claims as needed.
4.5              Domestic support obligations assigned or owed to a governmental unit and paid less than full amount. Check one-


            a    None.
                 The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a
            tr   governmental unit and will be paid less than the full amount of the claim under 1 I U.S.C. $ 1322(aX ). This plan provision requires
                 that payments in Section 2.1 be for a term of 60 months. Slee I I U.S.C. $ 1322(a)( ).


            Name of creditor                                                                 Amount of claim to be paid


  +                                                                                               $



            Insert additional claims qs needed.

                         Treatment of Nonpriority Unsecured Claims



5.1              Nonpriority unsecured claims not separately classified.

                 Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. The minimum amount to be paid to
                 allowed nonpriority unsecured creditors under the plan shall be the greater of:

                 Liquidation:                                       $ r,sso.oo
                 Disposable Income (Line 45 x 60    months):        $   O.OO

                 Percentage Repayment:                                  25.00                   %


5-2              Maintenance of payments and cure of any default on nonpriority unsecured claims, Check one.


            S    None.

            I    Th. Debtor will maintain the current contracflral ins.tallment paymenl.s on the unsecured claims listed below on which the last
                 payment is due after the hnal plan payment. These payments rvill be disbursed either by the Trustee or directly by the Debtor, as
                 specified below. Any existing arremage amount will be paid in firll through disbursements by the Trustee.



            Name of creditor                                                       monthly            Amount of arrearage
                                                                        installment
                                                                        pal'ment
                                                                                                        s
                                                                           Disbursed hy:

 :*                                                                         [] Trustee
                                                                            f, Debtor
               Case 18-31379-5-mcr               Doc 2      Filed 10/06/18 Entered 10/06/18 14:14:05                              Desc Main
      Insert additional claims as needed.                  Document      Page 7 of 8
5.3          Other separately classified nonpriority unsecured claims. (lheck uile.

       ffi   None

       f,    fn" nonpriority   unsecured allowed claims listed below are separately classified and     will be treated   as   follows


       Name of creditor                          Basis for separate classilication         Amount of claim                     Percentage of
                                                 and treatment                                                                 claim to be paid

  +                                                                                               s                                        %




      Insert additional claims as needed.

                     Executory Contracts and Unexpired Leases



6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

      m      None.

             The remainder of this paragraph will be effective only if box 1.4 in Part    I   of this plan is checked "Included."

             Assumed items. Current installment payments will be disbursed either by the 'Irustee or directly by the Debtor, as specified below,
      tr     subject to any contrary court order or rule. Arrearage payments will be disbursed by the Trustee.



      Name of creditor                           Description of leased                     Current                             Amount of arrearage
                                                                                           installment
                                                                                           payment
                                                                                              $                                  s

                                                                                                  Disbursed by:
 +
                                                                                                  I   Trustee

                                                                                                  I   Debtor

      Insert additional contracts and leases as needed.

                 v"rtiog orP.op".ty rrth"       r.t"t"
@

7.1      Property of the estate will vest in the Debtor upon completion of the plan.


                                        .-""^
                                                                    --
8.1      Check "None" or List Nonstandard Plan Provisions


      ffiNone.
Under Bankruptcy Rule 3015(c), nonstandard provisions ntust be set forth below. A nonstandard provision is a provision not otherwise
included in the Local Form Plan or deviatingfrom it. Nonstandard provisions set out elsewhere in this plan are void.

                    The following plan provisions will be effective only if box 1.3 in Part       I of this plan is checked "Included."
          Case 18-31379-5-mcr             Doc 2        Filed 10/06/18 Entered 10/06/18 14:14:05              Desc Main
                                                      Document      Page 8 of 8




              Signature(s):



9.1    Signatures of Debtor and Debtor's Attorney

       The Debtor and attorney for the Debtor,   if any, must sign below.




                                                                            Signature of Debtor 2
                                    I



       Executed on                                                          Executed on



         (.r:v
       MM/DD,YYYY



       Signature of Attorney for Debtor
                                                  _
                                                                            MM/DD/YYYY


                                                                            Date
                                                                            MMlDD/YYYY
                                                                                       /o-C-/?

By filing this document, the Debtor, if not represented by an attorney, or the attorney for Debtor certifies that the wording and order
of the provisions in this Chapter 13 plan are identical to those contained in the Local Form Plan, other than any nonstandard
provisions included in Part 8.
